STEWART, Justice:
This is an appeal from a summary judgment dismissing the plaintiffs action. The judgment of the trial court was based upon the Utah Guest Statute, U.C.A., 1953, § 41-9-1. In light of Malan v. Lewis, Utah, 693 P.2d 661 (1984), the judgment of the trial court is vacated and the matter remanded for a trial on the merits. Costs to appellant.
HALL, C.J., OAKS and HOWE, JJ., and VENOY CHRISTOFFERSEN, District Judge, concur.
DURHAM, J., does not participate herein.
CHRISTOFFERSEN, District Judge, sat.